Citation Nr: 1118171	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right knee instability.

2. Entitlement to an evaluation in excess of 10 percent for right knee, degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which originally denied, in pertinent part,     an evaluation in excess of 10 percent for a right knee condition rated on the basis of knee instability.

In June 2009, the Veteran testified during a Travel Board hearing at the RO,                   a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488,               the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.
The Board's August 2009 decision denied claims for service connection for bilateral hearing loss, tinnitus, a right shoulder condition, right ankle condition,       left ankle condition, right hip condition, and left hip condition. Meanwhile, the remanded issues consisted of a matter involving a higher rating for a service-connected right knee condition, and a temporary total rating under 38 C.F.R. § 4.30 for the right knee condition on the basis of surgical convalescence. These claims were remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.

While this case was on remand, the RO/AMC issued a November 2010 rating decision granting a separate compensable evaluation of 10 percent for degenerative changes, right knee, effective April 12, 2004, and rated based on degenerative arthritis. Notwithstanding this award of additional compensation, the Veteran's appeal continues. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). Consequently, there are now on appeal two distinct claims for increased rating -- for higher evaluations for a right knee condition based upon both knee instability and degenerative arthritis, respectively.  

Also granted in November 2010 was a temporary total evaluation (100 percent) for a right knee condition for surgical treatment necessitating convalescence, from September 28, 2005 through November 31, 2005, to return to 10 percent effective December 1, 2005 (under the diagnostic criteria based on knee instability).           Thus, the increased rating claims presently before the Board are exclusive of            this two-month time period for which a temporary total rating was in effect.


FINDINGS OF FACT

1. The Veteran has no worse than mild right knee instability.

2. The degenerative arthritis component of right knee disability does not cause symptoms that limit range of motion to an extent worse than from 10 to 95 degrees, and any such loss of full range of motion did not appreciably worsen on later testing that also considered the impact of pain, repetitive motion, and other forms of functional loss. 


CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 10 percent for right knee instability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71; 4.71a,      Diagnostic Code 5257 (2010).

2. The criteria are not met for a rating in excess of 10 percent for right knee, degenerative changes. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

Through VCAA notice correspondence dated from April 2004 through September 2009, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court of Appeals for Veteran's Claims (Court) in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). In this case, the initial VCAA letters dated from April 2004 and November 2005 preceded issuance of the RO rating decision on appeal, and thereby comported with the definition for timely notice. The more recent September 2009 VCAA notice did not comply with this standard. This notwithstanding, the Veteran has had a complete opportunity to respond to the notice letters in advance of the most recent November 2010 Supplemental Statement of the Case (SSOC) readjudicating his claims. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

Meanwhile, the RO/AMC has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA outpatient treatment records, and arranging for the Veteran to undergo VA medical examinations. See 38 C.F.R. §4.1                   (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The development completed includes a February 2010 VA medical examination pursuant to a Board request for a comprehensive orthopedic evaluation providing an accurate and current depiction of service-connected disability. In support of his claims, the Veteran has provided several personal statements. He testified during a Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability ratings are based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Presently, there are assigned two separate 10 percent evaluations for a service-connected right knee condition. One such 10 percent evaluation was originally assigned for right knee pathology involving strain of the medial collateral ligament (MCL), rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for "other" impairment of the knee. Another 10 percent evaluation was assigned more recently for degenerative changes, right knee, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis. 

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).


In this case, the Veteran underwent VA Compensation and Pension examination of the joints in May 2004. He reported having had his right knee repaired twice, the last time in 1990. He described an achy pain at all times, with daily swelling that he referred to as water on his knee. There was a reported history of the knee giving out four to five times per week, and no history of locking up. On a physical exam, gait was within normal limits. Range of motion was from 0 to 130 degrees. There was pain which caused an estimated additional 10 degree loss of motion with flare-ups. Lachman's test was negative. On McMurray's test, there was a varus laxity noted on the right. Effusion was present in the lateral, inferior and superior areas of the patella. Laxity was noted with varus motion. There were healed surgical scars on the lateral and medial patella. The Veteran was tender to palpation on the medial and lateral aspect of the patella. Strength in the lower extremities was normal, with no atrophy of the muscles. An x-ray study indicated a normal exam. The impression was of right knee patellofemoral syndrome. 

Records of VA outpatient treatment indicate on a November 2004 orthopedic consult the Veteran reported that he had tolerated a knee brace poorly. Gait was antalgic. Right knee axial alignment was normal. Range of motion was flexion to 125 degrees, and regarding extension, lacking terminal hyperextension. Lachman's test was positive. The knee on varus testing was 2+ opening at 30 degrees, and on valgus testing stable. Effusion was a trace. X-rays showed early degenerative joint disease (DJD). The diagnosis was chronic anterior cruciate ligament (ACL) insufficiency ; possible posterolateral corner insufficiency; and early DJD. 

Thereafter, in September 2005 the Veteran underwent a right knee partial medial meniscectomy procedure. There were no complications. The postoperative diagnosis was right knee chronic ACL insufficiency, status post partial medial meniscectomy, and early degenerative changes lateral femoral condyle. When seen for follow-up in November 2005, the Veteran was considered to be making progress. The right knee showed moderate effusion. Range of motion was from         10 to 110 degrees. 

Another VA Compensation and Pension examination was conducted in February 2006. The Veteran reported intermittent right knee pain, ranging in intensity from        0 / 10 up to 8 /10. He denied redness, heat, weakness or stiffness or locking of the right knee, but did report very mild instability, and stiffness and swelling. He was  at the time on light duty at work as a postal clerk. On physical exam, the Veteran's gait was within normal limits with equal weightbearing. Motor examination revealed normal tone, bulk and strength. Sensory examination was intact to light touch and proprioception. There was moderate effusion of the right knee, which was diffusely tender throughout including infrapatellar space, tibial tubercle, medial tibial plateau, lateral aspect and popliteal fossa. There was negative anterior posterior drawer sign, varus and valgus stress test, and McMurray's sign. Range of motion was from 0 to 125 degrees, with pain between 120 and 125 degrees. Following repetitive motion there was no further decrease in range of motion.        A recent x-ray of the right hip was negative. 

In September 2006, the Veteran was seen at a VA facility on an outpatient basis for new knee pain and swelling since a fall of a retaining wall in June of that year. There was progressive knee swelling and pain, and giving way. Objectively,             the Veteran's range of motion was from 10 to 95 degrees. He was unable to do an adequate Lachman's sign due to guarding. He had negative anterior posterior and drawer's sign. There was significant effusion. An x-ray showed mild osteoarthritis with ACL screws in place. The assessment was new onset right knee pain after a fall status post ACL reconstruction. Similar range of motion findings were again noted upon reevaluation in November 2006. 

For purpose of obtaining an updated depiction of service-connected disability,         the Board's August 2009 remand directed that the Veteran undergo a new VA medical examination. The requested examination was completed in February 2010. He described having had daily right knee pain, and swelling three to five times per week. On objective examination, there was knee tenderness, minimal effusion, and no edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or malalignment. Range of motion in the right knee was from 8 to 118 degrees, with knee discomfort between 105 and 118 degrees with slight patellofemoral crepitus noted. There was no additional function loss including lost range of motion due to repetitive use of the knee joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination. Strength was normal. McMurray's test was normal, as were medial collateral and lateral collateral ligament tests. Drawer test was a slight positive indicating possible cruciate ligament pathology. Lachman's test was a slight positive indicating possible ACL pathology. Patellofemoral testing was a mild positive. Gait was demonstrated by slow propulsion. An x-ray indicated tricompartmental degenerative changes with slight progression of the patellofemoral disease; stable screw fixation of previous ACL reconstruction; and multiple calcified loose bodies within the joint. 

The diagnosis given was history of service-connected MCL strain; status post right knee arthroscopic ACL reconstruction with patellar tendon bone allograft; and tricompartment degenerative changes right knee. The VA examiner further indicated that after reviewing medical military and post military medical records that it was probable that the Veteran had sustained two to three different types of right knee injuries related to service-connected disability, including meniscus tear, collateral ligament strain, internal derangement with cruciate ligament involvement as noted by his instability and posterior drawer sign. It was emphasized that              the Veteran's 2005 right knee surgery was likely associated with the injuries in military service. 

Based upon comprehensive review of the foregoing, the Board cannot find that         any greater level of disability is warranted than the existing rating scheme for           the Veteran's service-connected right knee condition. When all the evidence is duly considered in light of the pertinent applicable rating criteria, the assignment of two separate evaluations of 10 percent, but no higher, remain warranted for right knee instability and degenerative arthritis, respectively. Considering these components of service-connected disability in turn, the proper disability evaluation under Diagnostic Code 5257 for right knee instability should remain at 10 percent for relatively mild other impairment of the knee. By history, as early as the VA exam of May 2004, there was laxity noted on varus motion, a sign of knee instability.           This was reiterated on a November 2004 outpatient evaluation. However, there were no other signs of instability, or for matter any indication of recurrent subluxation of the knee. Then in September 2005 the Veteran underwent right knee surgery, which by all apparent indication made substantial progress in alleviating right knee instability thereto demonstrated, as evidence by normal findings obtained on a VA examination of February 2006. Even after reinjuring the knee in a              June 2006 fall, there were normal objective findings noted as to knee instability. Most recently upon VA examination of February 2010, Drawer's and Lachman's test were slight positive, and all other signs were negative. The Board can only conclude from this that right knee instability, if manifested, is no more than mild         in its overall severity. Once again, there is also no recent report of knee subluxation, or of reported symptoms of locking or giving way. From the preceding, the best approximation of the Veteran's right knee instability remains that of disability confined to the mild range of the spectrum, which warrants continuation of the existing 10 percent schedular rating assigned pursuant to Diagnostic Code 5257.

Regarding the secondary component under which the Veteran's right knee disorder has been evaluated comprised of right knee degenerative arthritis, there is no basis  in the evidence to assign a rating in excess of 10 percent. In reviewing the availability of any higher rating, the Board considers the rating criteria involving limitation of motion. Diagnostic Code 5260 provides for a higher 20 percent rating due to flexion limited to 30 degrees. Diagnostic Code 5261 provides for a 20 percent rating for extension limited to 15 degrees. In the alternative, the Veteran could potentially receive two separate 10 percent ratings for limited knee extension and flexion -- due to flexion limited to 45 degrees, and extension limited to               10 degrees. See VAOPGCPREC 9-04. Throughout the history of VA examinations and outpatient evaluation, the most pronounced level of limitation of motion established was from a September 2006 outpatient orthopedic consult indicating range of motion from 10 to 95 degrees. A subsequent VA medical exam in February 2010 established range of motion from 8 to 105 degrees, even when considering the extent of additional lost motion due to pain, repetitive motion, incoordination, and other recognized forms of functional loss. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. These findings, while each demonstrating limitation of motion to the                 10 percent level based upon constrained right leg extension, nonetheless do not begin to approximate the objective requirements for the next higher available             20 percent rating. Therefore, limitation of motion does not afford entitlement to any higher evaluation. Apart from instability, symptomatology which has already been reviewed and considered, the remaining potentially applicable rating criteria includes Diagnostic Code 5258, dislocated semilunar cartilage, and Diagnostic Code 5259, removal of semilunar cartilage, symptomatic. The evidence of record does not substantiate damage in the right knee cartilage to the extent contemplated by either of these diagnostic codes. Nor are there any signs of right knee ankylosis characterized by total loss of mobility, evaluated pursuant to Diagnostic Code 5256. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). In summary, a 10 percent evaluation remains the appropriate disability rating for the Veteran's right knee degenerative arthritis. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Notably, he has been employed on a full-time basis for the entire time period under consideration. The Veteran's service-connected orthopedic disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying claims for increased ratings for a right knee disability, under components of knee instability, and degenerative arthritis.                This determination takes into full account the potential availability of any additional "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher evaluation than 10 percent for right knee instability is denied.

A higher evaluation than 10 percent for right knee, degenerative changes is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


